Citation Nr: 0110436	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-10 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for impotency claimed 
as secondary to medication.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertensive heart disease.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the left hand.

4.  Entitlement to a rating in excess of 10 percent for the 
residual scar of a gunshot wound to the left thigh.  

5.  Entitlement to a rating in excess of 30 percent for 
residuals of a total knee replacement of the right knee.  

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  

7.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the bilateral ankles.  

8.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the bilateral hips.  

9.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine.  

10.  Entitlement to an effective date, prior to August 19, 
1997, for the grant of service connection for degenerative 
joint disease of the bilateral knees.  

11.  Entitlement to an effective date, prior to August 23, 
1998, for the grant of service connection for degenerative 
joint disease of the bilateral ankles.  

12.  Entitlement to an effective date, prior to October 30, 
1998, for the grant of service connection for degenerative 
joint disease of the bilateral hips.

13.  Entitlement to an effective date, prior to October 30, 
1998, for the grant of service connection for degenerative 
joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965 and from September 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for a bilateral knee condition as well as for 
hypertension.  At the same time, the RO denied service 
connection for hypertension claimed as secondary to post-
traumatic stress disorder (PTSD), and for impotency claimed 
as due to medication.  Finally, the RO denied the claims for 
increased ratings for residuals of a gunshot wound to the 
left hand and for residual scars of a gunshot wound to the 
left thigh.  The veteran perfected appeals for all these 
issues denied by the April 1998 RO decision.  

In September 1999, the RO granted service connection for 
degenerative joint disease of the lumbar spine (10 percent 
disabling effective October 30, 1998); for degenerative joint 
disease of the bilateral hips (20 percent disabling effective 
October 30, 1998); for degenerative joint disease of the 
bilateral ankles (20 percent disabling effective August 23, 
1998) and for degenerative joint disease of the bilateral 
knees (20 percent disabling effective August 19, 1997).  The 
veteran has perfected appeals with the initial disability 
evaluations assigned by the RO at the time of the September 
1999 decision as well as with the effective dates assigned 
for the grants of service connection.  

In November 1999, the RO discontinued the 20 percent 
disability evaluation assigned for the bilateral knee 
disability effective August 23, 1999 and re-evaluated as 
separate disabilities degenerative joint disease of the left 
knee (10 percent effective from August 24, 1999) and right 
knee residuals of a total knee replacement (100 percent 
effective from August 24, 1999 and 30 percent effective from 
October 1, 2000).  

The Board notes the RO has separately adjudicated the issues 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension and entitlement to service connection for 
hypertension claimed as secondary to service-connected PTSD.  
The issue of entitlement to service connection for 
hypertension was originally adjudicated on a direct basis by 
the RO in June 1975.  The veteran was informed of the 
decision and of his procedural and appellate rights the same 
month and did not appeal the decision which became final in 
June 1976.  38 U.S.C.A. §§ 5104; 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).  

In October 1997, the veteran again claimed entitlement to 
service connection for hypertension this time alleging that 
the disorder was secondary to medication he was taking and/or 
due to his service-connected PTSD.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has held that reliance upon a new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1999).  The RO's de novo 
adjudication of the issue of entitlement to service 
connection for hypertension as secondary to PTSD was in 
error.  The Board will adjudicate the issue on the basis of 
an attempt to reopen a prior final denial.  As the Board 
finds below that new and material evidence has been 
submitted, there has been no prejudice to the veteran by the 
Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The issues of entitlement to service connection for impotency 
claimed as secondary to medication, and entitlement to an 
increased rating for residuals of a gunshot wound to the left 
hand are addressed in the remand portion of this decision.  




FINDINGS OF FACT

1.  In an unappealed decision dated in June 1975, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertensive heart disease.

2.  The evidence submitted subsequent to the June 1975 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for hypertensive heart disease.

3.  The residuals of a gunshot wound scar to the left thigh 
are manifested by a well healed scar, without adhesions or 
underlying muscle damage, that does not effect the function 
of the thigh and occasional pain.

4.  Throughout the period since the effective date of the 
grant of service connection, the residuals of a right total 
knee replacement are manifested by full extension, loss of 
flexion of not less than 85 degrees and subjective complaints 
of pain. 

5.  Throughout the period since the effective date of the 
grant of service connection, the residuals of the left knee 
disability are manifested by full extension, a loss of 
flexion of not more than 90 degrees and pain.

6.  Throughout the period since the effective date for the 
grant of service connection for the left ankle degenerative 
joint disease, the residuals of the disability are productive 
of marked limitation of motion of the left ankle.  

7.  Throughout the period since the effective date of the 
grant of service connection, the residuals of the 
degenerative joint disease of the right ankle have been 
productive of marked limitation of motion of the right ankle. 



8.  Throughout the period since the effective date of the 
grant of service connection, degenerative joint disease of 
the bilateral hips has been manifested by a decrease in 
flexion of not less than 95 degrees bilaterally, a decrease 
in extension of not more than 15 degrees on the left and 10 
degrees on the right, abduction of not less than 35 degrees 
bilaterally, adduction of not less than 20 degrees on the 
left and 22 degrees on the right and subjective complaints of 
pain.  

9.  Throughout the period since the effective date of the 
grant of service connection, degenerative joint disease of 
the lumbar spine has been manifested by limitation of flexion 
of not less than 45 degrees and limitation of extension of 
not more than 5 degrees and pain but without muscle spasm, 
weakness, postural abnormalities, positive Goldthwait's sign, 
or abnormal mobility on forced motion.

10.  The claim of entitlement to service connection for 
degenerative joint disease of the bilateral knees was 
received at the RO after August 19, 1997.  

11.  The RO denied service connection or bilateral ankle and 
knee disorders in November 1995 and informed the veteran of 
the denial and of his procedural and appellate rights the 
same month.  

12.  The veteran did not appeal the November 1995 rating 
decision which denied service connection for bilateral ankle 
and knee disorders; the decision became final in November 
1996.  

13.  In a July 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for bilateral 
ankle and knee disorders and informed the veteran of his 
procedural and appellate rights the same month.  

14.  The veteran did not appeal the July 1996 rating decision 
which found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for bilateral knee and ankle disorders; the 
decision became final in July 1997.  

15.  The claim of entitlement to service connection for 
degenerative joint disease of the bilateral ankles was 
received at the RO on August 23, 1998.  

16.  The claim of entitlement to service connection for 
degenerative joint disease of the bilateral hips was received 
at the RO on October 30, 1998.

17.  The claim of entitlement to service connection for 
degenerative joint disease of the bilateral hips was received 
at the RO on October 30, 1998.  


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
of entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

2.  The criteria for assignment of an evaluation in excess of 
10 percent for residuals of a gunshot wound scar to the left 
thigh, have not been met.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000).  

3.  The criteria for assignment of an initial evaluation in 
excess of 30 percent for residuals of a total knee 
replacement have not been met at any time.  38 U.S.C.A. § 
1155, (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), 
Diagnostic Code 5055 (2000).  

4.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
left knee have not been met at any time.  38 U.S.C.A. § 1155, 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), 
Diagnostic Codes 500, 5260, 5261, (2000).  



5.  Since the grant of service connection, the criteria for 
assignment of a 20 percent evaluation for degenerative joint 
disease of the left ankle, have been met.  38 U.S.C.A. § 
1155, (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), 
Diagnostic Code 5271 (2000).  

6.  Since the grant of service connection, the criteria for 
assignment of a 20 percent evaluation for degenerative joint 
disease of the right ankle have been met.  38 U.S.C.A. § 
1155, (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), 
Diagnostic Code 5271 (2000).  

7.  The criteria for assignment of an initial evaluation in 
excess of 20 percent for degenerative joint disease of the 
bilateral hips have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155, 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71(a), 
Diagnostic Code 5252 (2000).  

8.  Since the grant of service connection, the criteria for 
assignment of an evaluation of 20 percent for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155, (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71(a), Diagnostic Code 5292 (2000).  

9.  The criteria for an effective date, prior to August 19, 
1997, for the grant of service connection for degenerative 
joint disease of the knees have not been met. 38 U.S.C.A. § 
5110 (West 1991). 38 C.F.R. § 3.400 (2000). 

10.  The criteria for an effective date, prior to August 23, 
1998, for the grant of service connection for degenerative 
joint disease of the bilateral ankles have not been met. 38 
U.S.C.A. § 5110 (West 1991). 38 C.F.R. § 3.400 (2000).  

11.  The criteria for an effective date, prior to October 30, 
1998, for the grant of service connection for degenerative 
joint disease of the bilateral hips have not been met. 38 
U.S.C.A. § 5110. 38 C.F.R. § 3.400.

12.  The criteria for an effective date, prior to October 30, 
1998, for the grant of service connection for degenerative 
joint disease of the lumbar spine have not been met. 38 
U.S.C.A. § 5110. 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertensive heart disease.

Factual Background

The evidence which was of record at the time of the June 1975 
rating decision which denied service connection for 
hypertensive heart disease is set out below.  

There were no complaints of, diagnosis of or treatment for 
hypertensive heart disease or hypertension reflected in the 
service medical records.  The veteran was found to be without 
defects at the time of his separation examination conducted 
in August 1968.  Clinical evaluation of the heart at that 
time was normal.  A blood pressure reading of 114/84 while 
sitting was recorded.  The veteran denied all illnesses on 
the Report of Medical History portion of the separation 
examination.  

A VA examination was conducted in May 1975.  Blood pressure 
was reported as 136/105 while sitting, 140/104 recumbent and 
136/110 while standing.  Cardiac rhythm was regular and there 
were no mummers, gallops, clicks, or rubs.  No bruits was 
present.  An X-ray of the chest was interpreted as revealing 
slight cardiomegaly consistent with systemic hypertension.  
The pertinent diagnosis was hypertensive heart disease with 
mild cardiomegaly.  

By rating decision dated in June 1975, the RO denied service 
connection for hypertensive heart disease.  It was noted that 
hypertensive heart disease was present at the time of the May 
1975 VA examination but the service medical records were 
negative for a diagnosis of or treatment for a heart 
condition or hypertension and the condition was first shown 
on VA examination.  The veteran was informed of the rating 
decision and of his procedural and appellate rights the same 
month.  He did not appeal the denial of service connection 
for hypertensive heart disease and the decision became final 
in June 1976.  

The evidence added to the record subsequent to the June 1975 
rating decision which denied service connection for 
hypertensive heart disease is set out below.  

A VA X-ray report dated in March 1995 revealed that the heart 
was not enlarged and was interpreted as a negative chest X-
ray.  

Private outpatient treatment records reflect diagnosis of and 
treatment for hypertension beginning in 1994.  A February 
1994 record included the notation that the veteran was first 
seen for hypertension in October 1993.  It was noted that the 
veteran had had long standing hypertension.  The assessments 
were hypertension and history of abnormal EKG.  

VA outpatient treatment records show diagnosis of and 
treatment for hypertension beginning in 1995.  

The veteran's request to reopen his claim of entitlement to 
service connection for hypertensive heart disease was 
received in February 1997.  

The veteran submitted a medical report titled "Hypertension 
in the War Veteran."  This document includes the opinion 
that wartime experiences often play a causative role in the 
development of hypertension and veterans who have PTSD are at 
increased risk of developing hypertension.  The veteran's 
hypertension was not specifically addressed in the treatise.  

The veteran was hospitalized in September 1998.  It was noted 
that he had a history of hypertension for thirty years but 
did not have diabetes, or heart or lung disease.  The 
pertinent diagnostic impression was history of hypertension.  



The transcript of an October 1998 RO hearing is of record.  
The veteran testified that he did not have a diagnosis of 
hypertension at the time he went into service but one was 
made during active duty.  He alleged that he was not eligible 
for reenlistment in 1968 due to hypertension.  He testified 
he was diagnosed with hypertension in 1968.  

In a March 1995 statement, the veteran's spouse reported that 
the veteran's blood pressure was always high, even with 
medication.  

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. §§ 5104; 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit's decision 
in Hodge.

Analysis

The Board finds the majority of the evidence submitted is not 
new and material to the issue of entitlement to service 
connection for hypertensive heart disease as it consists of 
post-service treatment which does not contain opinions as to 
the etiology of the disorder.  The Court has held that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The veteran's spouse's statement that the veteran always had 
high blood pressure is not material as she is not reporting 
on observable symptoms.  The veteran's spouse is a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The spouse's assertion is without probative value.  

The veteran's testimony at the RO hearing is new but not 
material.  The veteran alleged that he had been diagnosed 
with hypertension during active duty.  The veteran is a lay 
person and as such is not competent to make a diagnosis of 
the presence of hypertension during active duty.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, the veteran's testimony is not supported by the 
service medical records.  There were no complaints of, 
diagnosis of or treatment for hypertension included in the 
service medical records.  

The Board finds that the treatise submitted by the veteran 
which provides an opinion that hypertension may be related to 
duties in a war zone and PTSD is new and material.  Service 
connection is in effect for PTSD.  This evidence provides a 
tentative link between active duty and the currently 
diagnosed hypertension.  The Board finds this evidence, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board further finds, 
however, that additional evidentiary development is required 
prior to the adjudication of the reopened claim of 
entitlement to service connection for hypertension.  The 
required additional evidentiary development is addressed in 
the Remand portion of this decision.   


Increased Ratings Claims

Factual Background

The service medical records show that in July 1964, the 
veteran complained of pain in his left knee.  There was no 
effusion, the range of motion was "okay" and there was no 
ligament weakness.  The records further reveal that the 
veteran accidentally shot himself in the left hand while 
stationed in Vietnam.  It was noted that there was no artery 
or nerve involvement.  Debridement was performed.  

A VA examination was conducted in May 1975.  Physical 
examination of the left thigh revealed a well healed, non-
tender, slightly disfiguring scar on the extensor surface of 
the left thigh.  Physical examination of the left hand 
revealed a jagged, well healed, non-tender scar on the dorsum 
of the left hand over the distal third of the metacarpal 
bone.  There was also a well healed, non-tender scar on the 
palmar aspect of the left hand.  Digital flexion and 
extension of the left hand was normal.  The veteran was able 
to abduct and adduct the digits of the left hand in a normal 
fashion.  There was slight weakness in the left hand grip.  
There was no atrophy of the interossei muscles of the left 
hand.  There were no circulatory or neurological disturbances 
noted in the left hand.  The pertinent diagnoses were 
accidental gunshot wound to the left hand with some mild 
functional and subjective residuals and superficial gunshot 
wound to the extensor surface of the left thigh with well 
healed scar but no functional or subjective residuals.  

In June 1975, the RO granted service connection for residuals 
of a gunshot wound to the left hand (10 percent disabling 
from March 12, 1975) and also granted service connection for 
residuals of a gunshot wound to the left thigh (non-
compensably disabling from March 12, 1975).  

Private medical records show that in April 1994, the veteran 
fell and injured his spine at a store.  Thereafter he had 
some complaints of muscle spasm in the low back.  A private 
X-ray examination of the lumbar spine revealed normal lumbar 
curvature, normal intervertebral disc spaces and no 
spondylolysis or spondylolisthesis.  X-ray examination of the 
right ankle resulted in impressions of marked osteoarthritis 
in the tibio-talar articulation, marked tissue swelling about 
the ankle and a pin in the proximal left first metatarsal.  
In May 1994, it was noted that the veteran's main concern was 
his inability to return to work.  He was a driver for 
"EOB."  He reported that he was unable to drive due to 
muscle spasms.  It was reported that he was ambulating 
without difficulty at that time.  The pertinent assessment 
was status post fall with low back injury and muscle spasm.  

A March 1995 X-ray of the knees revealed no evidence of 
fracture or dislocation.  There was no significant joint 
space narrowing.  Mild joint effusion on the left was 
suspected, with a suggestion of mild patellofemoral 
narrowing.  The impression was possible mild joint effusion 
on the left.  X-ray examination of the ankles revealed what 
appeared to be prior trauma to the ankles, especially along 
the medial malleoli.  An old avulsion fracture of the right 
lateral malleolus also could not be ruled out.  Bony erosive 
changes and periosteal elevation surrounding the right medial 
malleolus were consistent with osteomyelitis.  There also 
might have been involvement of the lateral malleolus as well.  
Moderate degenerative changes were identified involving the 
left ankle but these were probably post-traumatic in nature 
rather than secondary to recent osteomyelitis.  The 
impression was a combination of chronic and acute right ankle 
osteomyelitis and post traumatic arthritis in the left ankle.  

VA outpatient treatment records show complaints of and 
treatment for chronic ankle pain and swelling in 1995 and 
1996.  

In an August 1995 statement, it was noted that the veteran 
was being treated for chronic bilateral ankle pain.  The pain 
was reported as severe, requiring narcotic analgesics.  It 
was opined that the pain was due to stress fractures in both 
ankles that may be causally related to repeat parachute 
jumps.  

September 1995 X-ray examination of the left thigh revealed 
no osseous abnormality such as a fracture or osteomyelitis.  
X-ray examination of the left hand showed no fracture, 
subluxation, osseous or soft tissue abnormality. 

A VA hand examination was conducted in September 1995.  The 
veteran complained of pain in the left hand, worse when the 
weather changed, as well as numbness in the thumb and index 
finger.  Physical examination revealed a scar on the mid palm 
and a scar on the dorsal left hand at the metacarpophalangeal 
joint.  The scars were "somewhat" tender on palpation.  The 
veteran was able to make a fist.  Grip strength was fairly 
normal for the major right hand and minor left hand.  The 
impression was gunshot wound of the left hand with deformity 
of the end metacarpal phalangeal joint.  

A VA muscles examination was conducted in September 1995.  
The veteran complained of pain and numbness in the left hand 
and tenderness at the entrance and exit sites of the gunshot 
wound to the left thigh.  Physical examination of the left 
hand revealed an entrance wound on the palm of the left hand 
and an exit wound on the dorsum of the hand with shattering 
of the mid metatarsal distally.  Physical examination of the 
left thigh revealed entrance and exit wounds but no 
underlying tissue loss.  

A September 1995 VA joints examination revealed that the 
veteran was complaining of pain in both ankles when walking.  
Physical examination showed that both ankles appeared 
enlarged.  They were painful to palpation with crepitance 
noted in both ankles, right greater than left.  Movement of 
the ankles increased the pain.  The range of motion was 
decreased.  The diagnoses were traumatic arthritis of both 
ankles and chronic osteomyelitis of the right ankle.  

In November 1995, the RO increased the rating for residuals 
of the gunshot wound to the left thigh to 10 percent, 
effective from April 10, 1995, based on the presence of 
tender scarring.  

In 1996, the veteran had intermittent complaints of pain in 
his left knee and right ankle.  

In February 1997, the veteran had complaints of pain in the 
bilateral ankles and knees.  

VA outpatient treatment records show that right knee effusion 
was present in March 1997.  In May 1997, the veteran 
complained of severe pain and swelling in his left knee.  

A VA orthopedic examination was conducted in January 1998.  
The veteran's subjective complaints were as follows:  with 
regard to his bilateral ankles, he stated that he used a 
wheelchair for assistance with ambulation.  The pain in his 
ankles was described as aching, burning in the bones and 
occasionally a stabbing pain.  On a scale of 1-10, the pain 
was rated as a 10 1/2.  Occasionally, the veteran experienced 
swelling in the feet.  He also experienced swelling is his 
bilateral ankles constantly.  Occasionally, the pain from his 
ankles radiated into his calves and even sometimes his knees.  
With regard to his bilateral knees, the veteran stated that 
his knees bothered him about 90% of the time.  The pain was 
described as a stabbing, and breaking type pain.  He stated 
that bending, standing, and sitting all seemed to aggravate 
the pain in his knees.  Even when the pain in his ankles was 
not radiating upward, the veteran stated that he still 
experienced pain and swelling in his knees.  On a scale of 1-
10, he rated the pain in his knees as a 10.  He reported that 
he continuously experienced giving away of the knees.  He had 
occasional discomfort in the left hand when he gripped things 
tightly.  He also had occasional pain in the anterior aspect 
of the left thigh.  

With regard to his bilateral hips, the veteran stated that 
they were not in constant pain.  The pain was described as a 
stabbing pain.  There was nothing he did to aggravate the 
pain in his hips.  He stated that when he was able to walk, 
he experienced a type of "grinding" in his hips.  He stated 
that there was nothing he could do to relieve the pain in his 
hips.

Physical examination showed that the veteran was able to 
stand, but was unable to walk because of very poor balance, 
as well as a stiffness and pain in the knees and ankles.  
Range of motion of both ankles showed: extension of 10 
degrees and flexion of 10 degrees in each direction, both 
active and passive.  There were hypertrophic changes palpable 
in both ankles.  There was no instability of either ankle.

Physical examination of both knees showed: extension of 0 
degrees; flexion of 85 degrees right and 90 degrees left, 
both active and passive.  There was no instability of either 
knee.  There was no effusion of the knees.  There was diffuse 
tenderness of both knees present.

Physical examination of the left hand showed a 1/2 centimeter 
gunshot entrance wound on the dorsum of the hand and, on the 
volar aspect of the hand, a 1/2 centimeter exit wound.  Both 
wounds were well healed.  There was no keloid formation.  
There was no tenderness.  There was a full range of motion of 
all the fingers.  The sensation of the fingers was intact.  
Grip Strength as measured by the Jamar Dynamometer was right 
2 lbs, 0 lbs, and 2 lbs and on the left it was 4 lbs, 4 lbs 
and 2 lbs.

Physical examination of the left thigh showed a two inch 
healed laceration on the anterior aspect of the thigh.  There 
were no adhesions of the muscle and there was no induration 
or inflammation.  There was no atrophy of the involved 
muscles.

X-rays of hip were interpreted as normal.  X-rays of the 
right ankle showed moderate degenerative changes, 
particularly in the lateral aspect of the ankle joint but 
also involving the medial aspect.  There were cystic changes 
in the underlying talus.  The lateral view of the right ankle 
showed degenerative changes of the  distal tibia.  X-rays of 
the left and right knees were normal.  X-rays of the left 
ankle revealed moderate degenerative changes primarily of the 
medial compartments.  X-rays of both hips were normal. 

The diagnoses resulting from the January 1998 VA examination 
were healed gunshot wound of the left hand without 
neurological or tendinous damage; superficial gunshot wound 
to the left thigh without underlying muscular involvement and 
degenerative arthritis of the bilateral ankles.

VA outpatient treatment records dated in 1998 show complaints 
of ankle pain.  Pertinent assessments were traumatic 
arthritis and gouty arthritis.  Mild arthritis of the right 
knee and right ankle were noted in November 1998.  

The veteran was hospitalized in September 1998 due to 
swelling and painful joints.  He reported that he had noticed 
swelling of the right hand, right elbow, right shoulder, 
right knee and ankles which had been present for four days.  
He had a history of gouty arthritis that usually affected his 
right knee and both ankles.  Physical examination of the left 
hand revealed that the fourth and fifth fingers of the left 
hand were swollen and warm to the touch.  There was swelling 
and effusion in both knee joints and swelling was present in 
both ankle joints.  The pertinent diagnoses were 
polioarthralgia with an etiology due to gout and septic 
arthritis.  

The transcript of an October 1998 RO hearing is of record.  
The veteran's representative reported that the veteran was in 
a wheel chair as a result of his bilateral ankle problems.  
The veteran testified that he was not receiving any treatment 
for his hand at the time of the hearing.  He reported that he 
experienced numbness in three fingers and his thumb.  He 
reported reduced grip strength in the left hand.  He 
indicated that he had problems with the grip strength in his 
right hand also.  He testified that he experienced pain in 
his hand when the weather changed.  With regard to his left 
thigh, he testified that it occasionally would feel as if it 
were slipping out of joint and then slipping back in.  The 
veteran's spouse testified that the veteran's main problem 
was pain in his ankles and knees.  

December 1998 X-ray examination of the right ankle revealed 
no evidence of acute fracture and degenerative changes 
involving the right ankle joint.  X-ray examination of the 
bilateral knees revealed an abnormal study with evidence of 
joint effusion.  A very slight contour irregularity, 
involving the posterior aspect of the patella was observed.  

A Magnetic Resonance Imaging (MRI) examination of the right 
knee was conducted in May 1999.  The impression from the 
examination was large tear involving the lateral meniscus 
with absence of meniscal signal within the lateral 
compartment and cannot exclude bucket handle type injury; 
associated contusion of the medial tibial plateau and large 
patellofemoral joint effusion extending into the joint and 
small baker's cyst; mild chondromalacia of the patellofemoral 
joint.  

March 1999 VA Computed Tomography (CT) examination of the 
bilateral feet revealed an old or healing fracture of the 
left medial malleolus and degenerative arthritis of the 
bilateral feet without gross fracture or dislocation.  A VA 
clinical record dated the same month included the notation 
that the veteran's right knee had moderate effusion and a 
significantly amount of instability.  

April 1999 X-ray examination of the right ankle revealed 
periarticular osteoarthritic changes most likely related to 
previous trauma.  X-ray examination of the right knee was 
interpreted as revealing early narrowing of the lateral joint 
compartment as well as early lipping and an otherwise 
unremarkable examination of the right knee.  Physical 
examination of the right knee in April 1999 revealed minimal 
effusion, warmth and crepitus.  Physical examination of the 
left knee revealed no effusion, minimal crepitus and no 
warmth.  The assessments were degenerative joint disease of 
the bilateral knees.  

A VA examination was conducted in June 1999.  With regard to 
his ankles, the veteran complained of pain, stiffness and 
swelling.  In a sitting position, both ankles were enlarged 
and the medial and lateral malleolus were enlarged.  The 
range of motion of the ankles was from 0 to 30 degrees of 
plantar flexion and no dorsiflexion.  The subtalar joint 
motion was nil.  There was no fluid in the joints and they 
were generally painful.  The impression from the ankle 
examination was post-traumatic arthritis with limitation of 
motion of both ankles.  

With regard to his knees, the veteran reported that he 
experienced pain, swelling and giving out of both knees.  
Physical examination of the left knee revealed 3+ effusion 
and atrophy of the triceps.  The range of motion of the knee 
was from 0 to 120.  The knee was stable.  Physical 
examination of the right knee revealed 1+ fluid and fresh 
arthroscopy scars.  The knee was quite tender and the range 
of motion was 0 to 110 and the knee was stable.  The 
impression was post-traumatic arthritis of the left knee.  

The veteran complained of pain in his hips.  The examiner 
noted that the complaints were not very significant and 
opined that most of the symptoms were below the hips.  
Trendelenburg sign was negative.  The range of motion of both 
hips was 95 degrees of flexion, 60 degrees of abduction and 
40 degrees of extension.  In the extended position, the 
veteran had 26 degrees of external rotation and 10 degrees of 
internal rotation.  X-rays were referenced as revealing early 
osteoarthritis of the hip.  

With regard to his spine, the veteran complained of an aching 
in his spine without radicular pain.  Physical examination 
showed tenderness in the lumbosacral spine.  The veteran 
could forward flex to 55 degrees and arose slowly.  Straight 
leg raising was negative at 90 degrees.  Sensation and 
reflexes were normal.  The impression was that the veteran 
might have some mild disc space narrowing and osteoarthritis 
of the back.  The examiner opined that it was at least as 
likely as not that the hip and back problems were related to 
the post-traumatic arthritis of the knees and ankles.  

The veteran was hospitalized in August 1999.  A total knee 
arthroplasty was conducted.  An X-ray examination of the 
right knee revealed status post right total knee arthroplasty 
with expected post-operative changes.  The veteran did well 
post-operatively.  In September 1999, it was again noted that 
he was doing well.  The assessment at that time was that the 
veteran was tolerating exercises well.  He had general 
weakness of the right knee muscles, particularly in terminal 
extension.  

By rating decision dated in September 1999, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine (10 percent disabling effective October 30, 
1998), for degenerative joint disease of the bilateral hips 
(20 percent disabling effective October 30, 1998), for 
degenerative joint disease of the bilateral ankles (20 
percent disabling effective August 23, 1998), and for 
degenerative joint disease of the bilateral knees (20 percent 
disabling effective August 19, 1997).  

In October 1999, it was noted that the passive range of 
motion of the right knee was within normal limits showing -5 
degrees of extension to 120 degrees of flexion.  Strength 
testing showed left quadriceps strength of 4/5 grossly but a 
20 degrees quadriceps lag was noted in the terminal 
extension.  

In November 1999, the RO re-evaluated as separate 
disabilities the left and right knee disorders.  The 
bilateral knee rating was discontinued effective August 23, 
1999.  The right knee was evaluated as 10 percent disabling 
from August 24, 1999, 100 percent from August 24, 1999 ( 
under the provisions of 38 C.F.R. § 4.30) and 30 percent 
disabling from October 1, 2000.  The left knee was evaluated 
as 10 percent disabling from August 24, 1999.  

The veteran appeared for another VA examination in December 
1999.  With regard to his lower back and bilateral hips, the 
veteran reported that the pain was worse in the morning upon 
getting up.  He stated that with walking, the pain and 
stiffness decreased; however, the pain never completely went 
away.  He described an occasional sensation of being "stuck 
with a hot poker" in the middle of the lower back region.  He 
denied any radiating buttock or leg pain.

With regard to his bilateral ankles, the veteran stated that 
when he stood up there was significant pain that decreased 
with walking around.  The pain never went away.  He reported 
constant swelling in the bilateral ankles as well as 
instability in the ankles.

With regard to the right knee, the veteran reported that 
although the pain was less than before surgery, he continued 
to have pain.  He denied any instability in the right knee 
after surgery.  He reported constant pain in the left knee 
and significant instability in the left knee.  There was 
reportedly swelling of the left knee as well.  

The range of motion of the lumbar spine was as follows:  
flexion to 45 degrees active and 50 degrees passive; 
extension of 5 degrees active and 8 degrees passive; left 
lateral bending of 30 degrees active and passive; right 
lateral bending was 35 degrees active and passive and right 
and left lateral turning of 70 degrees active and passive.  
There was no fatigue, weakness or lack of endurance with 
range of motion of the lower back.  There was tenderness 
diffusely in the paralumbar muscles.  There was no spasm or 
weakness in the lower back.  There were no postural 
abnormalities or fixed deformities.  The musculature of the 
back showed no signs of atrophy or asymmetry.

Comprehensive motor examination of the lower extremities 
including extensor hallucis longus, anterior tibialis, 
gastrocsoleus, peroneus longus and brevis showed 5+/5+ motor 
power bilaterally.  Comprehensive sensory examination of the 
lower extremities showed a normal dermatomal pattern to 
pinprick and deep touch.  Bilateral knee and ankle jerks were 
2+ and the plantar response was downward bilaterally.  
Straight leg raising was negative bilaterally.  

Physical examination of the left hip revealed the following 
range of motion:  flexion of 120 degrees active and 125 
degrees passive; extension of 10 degrees active and 20 
degrees passive; abduction of 35 degrees active and passive; 
adduction of 20 degrees active and 25 degrees passive; 
internal rotation of 40 degrees active and passive and 
external rotation of 45 degrees active and 50 degrees 
passive.  There was no pain, fatigue, weakness or lack of 
endurance.  There was no tenderness over the greater 
trochanter.  There was no heat, redness, abnormal movement or 
guarding of movement.  The gait was normal.  There was no 
unusual shoe wear pattern.  There was a negative 
Trendelenburg gait.  There was no ankylosis or signs of 
inflammatory arthritis.

Physical examination of the right hip revealed the following 
range of motion:  flexion of 118 degrees active and 123 
degrees passive; extension of 15 degrees active and 20 
degrees passive; abduction of 35 degrees active and passive; 
adduction of 22 degrees active and 27 degrees passive; 
internal rotation of 40 degrees active and passive and 
external rotation of 42 degrees active and 48 degrees 
passive.  There was no pain, fatigue, weakness or lack of 
endurance.  There was no tenderness over the greater 
trochanter.  There was no heat, redness, abnormal movement or 
guarding of movement.  The gait was normal.  There was no 
unusual shoe wear pattern.  There was a negative 
Trendelenburg gait.  There was no ankylosis or signs of 
inflammatory arthritis.

Physical examination of the left knee revealed the following 
range of motion:  flexion of 128 degrees active and 130 
degrees passive and extension of 0 degrees active and 
passive.  There was no fatigue, weakness or lack of endurance 
associated with range of motion.  There was no edema, 
effusion, instability, weakness, redness, heat, or abnormal 
movement of the left knee.  There was no tenderness over the 
lateral or medial joint lines.  The gait was normal.  There 
were no signs of ankylosis or inflammatory arthritis.  There 
was no medial or lateral collateral ligament laxity.  There 
was no anterior or posterior cruciate laxity.  There was a 
negative Lachman's test.  The McMurray's sign was negative.

Physical examination of the right knee revealed the following 
range of motion: flexion of 120 degrees active and passive 
and extension of 0 degrees active and passive.  There was no 
fatigue, weakness or lack of endurance associated with range 
of motion.  There was a long healed midline incision.  There 
was  clicking with flexion and extension.  There was no 
edema, effusion, instability, weakness, redness, heat, or 
abnormal movement of the right knee.  There was no tenderness 
over the lateral or medial joint lines.  The gait was normal.  
There were no signs of ankylosis or inflammatory arthritis.  
There was no medial or lateral collateral ligament laxity.  
There was no anterior or posterior cruciate laxity.  There 
was a negative Lachman's test and the McMurray's sign was 
negative.

Physical examination of the left ankle revealed a range of 
motion as follows:  dorsiflexion of 15 degrees active and 18 
degrees passive and plantar flexion of 35 degrees active and 
40 degrees passive.  There was no pain, fatigue, weakness or 
lack of endurance.  Slight swelling of the left ankle was 
present.  There was no instability to varus or valgus stress.  
There was no redness, heat or abnormal movement.  The gait 
was antalgic on the right.  There was no ankylosis.  There 
were no signs of inflammatory arthritis.  There was mild 
anterior tenderness.

Physical examination of the right ankle revealed a range of 
motion as follows: dorsiflexion of 10 degrees active and 12 
degrees passive and plantar flexion of 15 degrees active and 
18 degrees passive.  There was pain, weakness and lack of 
endurance with range of motion.  There was no instability to 
varus or valgus stress.  There was no redness, heat or 
abnormal movement.  There was definite swelling of the ankle.  
The gait was antalgic on the right.  There was no ankylosis.  
There were no signs of inflammatory arthritis.

X-rays of the lumbar spine, dated December 6, 1999, were 
reported as showing mild degenerative changes of the lumbar 
spine with some mild disc space narrowing of the L5-Sl level.  
X-rays of the bilateral hips, dated December 6, 1999, were 
reported as showing findings consistent with mild 
osteoarthritis of both hips.  X-rays of the right knee, dated 
December 6, 1999, were reported as showing status post right 
total knee replacement in anatomic alignment.  Small knee 
effusion was present.  X-rays of the left knee, dated 
December 6, 1999, were reported as normal.  X-rays of the 
right ankle, dated December 6, 1999, were reported as showing 
ankle effusion and evidence of previous trauma within both 
the medial and lateral malleolus.  X-rays of the left ankle, 
dated December 6, 1999, were reported as showing ankle 
effusion and degrees changes with post-traumatic changes 
noted particularly in the medial malleolus.  

The diagnoses from the December 1999 VA examination were 
lower back pain secondary to mild lumbar degenerative disc 
disease; normal physical examination of both hips; bilateral 
hip pain secondary to mild osteoarthritis; status post right 
knee total arthroplasty with a good result; normal 
examination of the left knee; advanced degenerative arthritis 
of the right ankle; and moderate degenerative arthritis of 
the left ankle.  The examiner noted that the veteran was only 
employable in a sedentary position because of his disability 
which precluded him from ambulating or standing for prolonged 
periods of time.  

Criteria for Rating Disabilities

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in September 
1999 for the lumbar spine, bilateral hips, bilateral knees 
and bilateral ankles.  Because he has appealed the initial 
ratings, the Board must consider the applicability of staged 
ratings covering the time period in which his claim and 
appeal have been pending for these issues.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. 4.71a, Diagnostic Code 5003.  

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to diagnostic codes 5256, 5261, or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Diagnostic Code 
5055.

Limitation of extension of either thigh to 5 degrees warrants 
a 10 percent rating.  38 C.F.R. Part 4, Code 5251.

Under the provisions of Diagnostic Code 5252, limitation of 
flexion of a thigh, a 10 percent evaluation is available for 
flexion of a thigh limited to 45 degrees; and a 20 percent 
disability evaluation is available for flexion of a thigh 
limited to 30 degrees.  A 30 percent evaluation is provided 
where flexion is limited to 20 degrees.  A 40 percent 
evaluation is provided where flexion is limited to 10 
degrees.  

Pursuant to Diagnostic Code 5253, 10 percent disability 
evaluations are available for limitation of adduction of a 
thigh, with inability to cross legs, or limitation of 
rotation of a thigh, and inability to toe out more than 15 
degrees, in the affected leg.  A 20 percent disability is 
available under Diagnostic Code 5253 for limitation of 
abduction of a thigh, when motion is lost beyond 10 degrees.  

Diagnostic Code 5256 provides the rating criteria for 
evaluating ankylosis of the knee.  Extremely unfavorable 
ankylosis resulting in flexion at an angle of 45 degrees or 
more warrants a 60 percent disability evaluation.  When there 
is ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent disability rating is warranted.  When 
ankylosis of the knee results in flexion between 10 degrees 
and 20 degrees, a 40 percent disability evaluation is 
assigned.  When ankylosis of the knee results in a favorable 
angle in full extension, or in slight flexion between 0 
degrees  and 10 degrees, a 30 percent disability evaluation 
is warranted.  

Diagnostic Code 5257, pertaining to other impairment of the 
knee, provides a 10 percent disability rating where there is 
slight subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260.  

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261. 

Diagnostic Code 5262 provides the rating criteria for 
evaluation of impairment of the tibia and fibula.   When 
there is nonunion with loose motion, requiring brace, a 40 
percent disability evaluation is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent 
evaluation is warranted.  With moderate knee or ankle 
disability, a 20 percent rating is warranted.  With slight 
knee or ankle disability, a 10 percent disability evaluation 
is warranted.

Diagnostic Code 5270 provides the rating criteria for 
evaluation of ankylosis of the ankle.  Ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees warrants a 30 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion, less than 30 degrees, warrants a 20 percent 
evaluation.

Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  

Diagnostic Code 5272 provides the rating criteria for 
evaluation of ankylosis of the subastragalar or tarsal 
joints.  When there is ankylosis of the subastragalar or 
tarsal joint in good weight-bearing position, a 10 percent 
rating is assignable, or a 20 percent rating is assignable 
when in a poor weight bearing.  

Diagnostic Code 5273 provides the rating criteria for 
evaluation of malunion of the os calcis or astragalus.  When 
there is malunion of the os calcis or astragalus, a 10 
percent rating is assignable when moderate or a 20 percent 
rating is assignable when marked.  

Diagnostic Code 5274 provides the rating criteria for 
evaluation of astragalectomy.  A 20 percent rating is 
assignable for an astragalectomy under Diagnostic Code 5274.

Diagnostic Code 5289 provides the rating criteria for 
evaluation of ankylosis of the lumbar spine.  Under 
diagnostic code 5289, a 40 percent evaluation may be assigned 
for favorable ankylosis of the lumbar spine.  A maximum 
schedular evaluation of 50 percent may be assigned for 
unfavorable ankylosis of the lumbar spine. 38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a non-compensable rating when it is postoperative 
and cured.  A 10 percent evaluation is assigned when it is 
mild.  A 20 percent evaluation is warranted when the 
intervertebral disc syndrome is moderate with recurring 
attacks.  A 40 percent evaluation is assigned when there are 
severe symptoms with recurring attacks and intermittent 
relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. 71a, Code 
5293.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Diagnostic Code 5295 provides a zero percent rating 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  It is noted 
that 40 percent is the maximum rating provided under this 
Code.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803.  A 10 percent evaluation 
is also warranted for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804.  Other scars will be rated on 
limitation of function of the part affected.  38 C.F.R. Part 
4, Diagnostic Code 7805.

Where a condition is encountered which is not listed in the 
rating schedule, it is permissible to rate that condition 
under a closely related disease or injury under which not 
only the functions affected, but the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Initial Considerations for the Ratings Claims

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the November 1999 statement of the case of the 
criteria used to evaluate his service-connected disabilities.  
Moreover, the veteran was informed in several letters between 
1998 and 1999 that he needed to tell VA where he had received 
treatment for the disabilities on appeal so that records 
could be requested.  VA effectively informed the appellant of 
the information or evidence is needed to substantiate his 
claims.  The Board concludes that the discussions in the 
statement of the case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any evidence that 
has not been obtained that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO requested all relevant treatment records identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The RO also requested and obtained 
service medical records from the National Personnel Records 
Center.  The veteran has been provided VA examinations for 
the disabilities on appeal.  

The veteran referenced the fact that he was in receipt of 
Social Security disability benefits in a February 2000 
communication to VA.  He included with this statement a 
letter dated in October 1995 and sent to Social Security 
Administration Bureau of Disability Adjudication which was 
written by the doctor who performed a disability evaluation 
in September 1995.  The RO has not obtained records from 
Social Security Administration.  The Board finds this 
omission to not be a violation of the duty to assist the 
veteran in developing his claim for increased ratings.  The 
Social Security records, which were produced in 1995 are 
outweighed in their probative value by the additional 
clinical records and VA examinations which were obtained 
subsequent to 1995.  The Board notes that some of the issues 
currently before it are appeals of the initial disability 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Service connection, however, was not established for 
any of the disabilities on appeal until 1998.  Medical 
records produced in 1995 would not change the outcome of the 
initial disability evaluations assigned for the issues 
granted service connection in 1998 as these ratings were 
based on contemporaneous VA examinations conducted in 1998.  
With regard to the increased rating claims which do not 
involve appeals as to the initial disability evaluations 
assigned, the Board notes the Court has held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[w]here entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance."  Again, the missing 
1995 Social Security records are outweighed in probative 
value by the more contemporaneous records which have been 
associated with the claims files. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



Entitlement to a rating in excess of 10 
percent for the residual scar of a 
gunshot wound to the left thigh.

Analysis

The veteran is already receiving the schedular maximum of 10 
percent for the residuals of the gunshot wound scar to the 
left thigh based on the presence of tender and painful scars 
under Diagnostic Code 7804 and an increased rating may not be 
assigned under that Diagnostic Code or under Diagnostic Code 
7803 which also has a 10 percent maximum evaluation limit.  
There is no evidence that the service-connected scar results 
in any limitation of function for the left thigh.  An 
increased rating is not warranted upon application of 
Diagnostic Code 7805.  

There is no evidence of record demonstrating that there is 
residual muscle damage from the gunshot wound to the 
underlying muscles.  A VA examination of the left thigh in 
January 1998 demonstrated that there were no adhesions or 
atrophy of the underlying muscles.  

The veteran has not asserted, nor does the record show that 
the service connected scar has caused marked interference 
with employment or required any periods of recent 
hospitalization.  As such the question of entitlement to an 
extraschedular rating has not been raised.  Shipwash v. 
Brown, 8 Vet App 218 (1995); 38 C.F.R. § 3.321 (2000).

The Board finds the preponderance of the evidence is against 
the claim of entitlement to a rating in excess of 10 percent 
for residuals of a gunshot wound scar on the left thigh.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski.




Entitlement to a rating in excess of 30 
percent for residuals of a total knee 
replacement of the right knee.

Analysis

The veteran was assigned a 100 percent evaluation for the one 
year following the total knee replacement which occurred in 
August 1999 as required under Diagnostic Code 5055.  The 
minimum rating thereafter is to be 30 percent which is in 
effect.  An increased rating is not warranted under 
Diagnostic Code 5055 as there is no evidence of record 
demonstrating that residuals of the right total knee 
replacement is productive of severe painful motion or 
weakness in the affected area which would allow for a rating 
in excess of 30 percent.  At the time of the most recent VA 
examination which was conducted in December 1999, the veteran 
reported that the pain in his knee had decreased.  Physical 
examination did not result in a finding of painful motion of 
the knee and certainly not severe painful motion.  Physical 
examination specifically found a lack of weakness in the 
knee.  

There is no finding of ankylosis of the right knee which 
would provide for an increased rating under Diagnostic Code 
5055 upon application of Diagnostic Code 5256.  It was 
specifically noted at the time of the December 1999 VA 
examination that there were no signs of ankylosis.  

At the time of the December 1999 VA examination, the range of 
motion of the right knee was determined to be flexion of 120 
degrees to extension of 0 degrees both active and passively.  
This range of motion does not equate to a rating in excess of 
30 percent under Diagnostic Code 5261 as applied by 
Diagnostic Code 5055.  Extension must be limited to 30 
degrees or more in order to grant a 40 percent or more 
evaluation under Diagnostic Code 5261.  

There is no evidence of record demonstrating the presence of 
nonunion of the tibia and fibula with loose motion requiring 
a brace which would allow for a 40 percent disability 
evaluation under Diagnostic Code 5262 as applied by 
Diagnostic Code 5055.  

An increased rating is not warranted when the claim is 
evaluated under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 based on loss of functional use.  The examiner who 
conducted the December 1999 VA examination specifically found 
that there was no fatigue, weakness, or lack of endurance 
associated with range of motion testing of the right knee.  
There also was no edema, effusion, instability, weakness, 
redness, heat or abnormal movement of the right knee at that 
time.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 30 percent for a right total knee replacement.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski.

Entitlement to a rating in excess of 10 
percent for degenerative joint disease of 
the left knee.

Analysis

The RO has evaluated the degenerative joint disease of the 
left knee by analogy under Diagnostic Code 5257and assigned a 
10 percent evaluation.  A 20 percent evaluation under this 
Diagnostic Code requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257 (2000).  The Board finds a rating in 
excess of 10 percent is not warranted for the left knee 
disability when it is evaluated under the criteria included 
in Diagnostic Code 5257.  There is no competent evidence of 
record demonstrating that the left knee disability results in 
moderate or severe impairment of the knee.  

At the time of the December 1999 VA examination, the veteran 
reported that he had significant instability in the left 
knee.  Physical examination of the left knee revealed, 
however, no instability in the left knee.  The medial and 
lateral collateral ligaments as well as the anterior and 
posterior cruciate ligaments were not lax.  The diagnosis at 
that time was normal examination of the left knee.  The Board 
finds, therefore, that the veteran's assertion that his knee 
is unstable is outweighed by the credible medical evidence 
showing no such instability.  See Struck v. Brown, 9 Vet. 
App. 145, 154-155 (1996) (the Board must determine the 
credibility of the evidence).  The Board finds insufficient 
symptomatology which would equate to moderate or severe 
impairment of the left knee.  

An increased rating is not warranted when the left knee 
disability is evaluated under any of the other potentially 
applicable Diagnostic Codes.  There is no evidence of record 
showing that the left knee disability results in limitation 
of flexion of the leg to 30 degrees or less or that it 
results in limitation of extension of 15 degrees or more 
which would warrant increased ratings under Diagnostic Codes 
5260 or 5261.  

An increased rating is not warranted when the claim is 
evaluated under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 based on loss of functional use.  The examiner who 
conducted the December 1999 VA examination specifically found 
that there was no fatigue, weakness, or lack of endurance 
associated with range of motion testing of the left knee.  
There also was no edema, effusion, instability, weakness, 
redness, heat or abnormal movement of the left knee at that 
time.  

In VAOPGCPREC 23-97 (1997), the General Counsel held that 
when a knee disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  A 
separate 10 percent rating can also be assigned under the 
provisions of Diagnostic Code 5003, where there is X-ray 
evidence of arthritis and objective evidence of limitation of 
motion that is non-compensable under the applicable 
diagnostic code.  VAOPGCPREC 9-98 (1998).  In the present 
case, the Board notes the veteran's knee is rated by analogy 
under Diagnostic Code 5257.  At the time of the most recent 
VA examination, no instability of the knee was noted.  As the 
veteran does not have instability of the knee and limitation 
of motion of the knee as a result of his service-connected 
disability, the Board finds that a separate 10 percent 
evaluation is not warranted based on the presence of 
arthritis with limitation of motion and for instability.  

The preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for the left 
knee disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.


Entitlement to a rating in excess of 20 
percent for degenerative joint disease of 
the bilateral ankles.

Analysis


The veteran's degenerative joint disease of the bilateral 
ankles is currently evaluated as 20 percent disabling under 
Diagnostic Code 5271.  The Board finds that separate 
evaluations for the degenerative joint disease of the ankles 
is a more accurate rating.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  The Board also 
notes that as this is an appeal to the original disability 
evaluation assigned for the ankle disabilities, "staged" 
ratings are appropriate in this instance.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The normal range of motion for an ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Left Ankle

A VA examination conducted on January 14, 1998 determined 
that the range of motion of the left ankle was extension of 
10 degrees and flexion of 10 degrees in each direction, both 
active and passive.  Assuming that the finding of 10 degrees 
extension is a measurement of ankle dorsiflexion, this 
equates to a loss of approximately 50 percent of dorsiflexion 
and more than 75 percent of ankle plantar flexion.  The Board 
finds this is productive of marked limitation of motion of 
the left ankle warranting a 20 percent disability evaluation 
under Diagnostic Code 5271.  

At the time of the June 22, 1999 VA examination, the veteran 
was complaining of pain and stiffness in his ankles.  The 
range of motion of the left ankle was from 0 to 30 degrees of 
plantar flexion and no dorsiflexion.  The impression was 
post-traumatic arthritis with limitation of motion.  This 
range of motion testing equates to a loss of approximately 33 
percent of plantar flexion and 100 percent of dorsiflexion.  
The Board finds this is productive of marked limitation of 
motion of the left ankle warranting a continuation of the 20 
percent disability evaluation under Diagnostic Code 5271.  

At the time of the December 15, 1999 VA examination, it was 
determined that the range of motion of the left ankle was 15 
degrees active and 12 degrees passive of dorsiflexion and 35 
degrees active and 40 degrees passive of plantar flexion.  
The current range of motion testing demonstrates that the 
veteran is lacking 25 percent of the normal range of motion 
of dorsiflexion and approximately 12 percent of the range of 
motion for plantar flexion.  While this range of motion is 
actually an improvement over the range of motion present at 
the time of the June 1999 VA examination, the Board finds 
that as this examination is within six months of the other 
examination and as there is no other evidence of improvement 
in the range of motion, that the preponderance of the 
evidence shows that the degenerative joint disease of the 
left ankle has been productive of marked limitation of motion 
since the time of the effective date for the grant of service 
connection.  

A rating in excess of 10 percent effective from December 15, 
1999 is not warranted when 38 C.F.R. §§ 4.40, 4,45 and 4.59 
are applied as there is no competent evidence of loss of 
additional motion due to pain on use or during flares.  At 
the time of the December 1999 VA examination, it was noted 
that there was no pain, fatigue, weakness or lack of 
endurance present.  Additionally, there was no redness, heat 
or abnormal movement.  There is no evidence of record showing 
that the left ankle disability produced functional loss due 
to pain which would warrant an increased rating under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Right Ankle

At the time of the VA examination conducted in January 14, 
1998, the range of motion of the right ankle was extension of 
10 degrees and flexion of 10 degrees in each direction, both 
active and passive.  Again assuming that the finding of 10 
degrees extension is a measurement of ankle dorsiflexion, 
this equates to a loss of approximately 50 percent of 
dorsiflexion and more than 75 percent of ankle plantar 
flexion.  The Board finds this is productive of marked 
limitation of motion of the right ankle warranting a 20 
percent disability evaluation under Diagnostic Code 5271.  

On June 22, 1999, the veteran was complaining of pain and 
stiffness in his ankles.  The range of motion of the right 
ankle was from 0 to 30 degrees of plantar flexion and no 
dorsiflexion.  The impression was post-traumatic arthritis 
with limitation of motion.  This range of motion testing 
equates to a loss of approximately 33 percent of plantar 
flexion and 100 percent of dorsiflexion.  The Board finds 
this is productive of marked limitation of motion of the 
right ankle warranting a continuation of the 20 percent 
disability evaluation under Diagnostic Code 5271.

At the time of the December 15, 1999 VA examination, the 
range of motion of the right ankle was 10 degrees of active 
and 12 degrees of passive dorsiflexion.  Plantar flexion was 
determined to be 15 degrees active and 18 degrees passive for 
the right ankle.  Thus the most recent range of motion 
testing reveals the right ankle is lacking approximately half 
of the normal range of dorsiflexion on active motion and 
about 1/3 of the normal range of plantar flexion.  The Board 
finds this range of motion equates to marked limitation of 
motion of the right ankle which warrants a continuation of 
the 20 percent disability evaluation under Diagnostic Code 
5271.  

The veteran is already receiving the schedular maximum under 
Diagnostic Code 5271 based on marked limitation of motion of 
the right ankle.  As the veteran is already receiving the 
maximum amount, an increased rating cannot be assigned under 
Diagnostic Code 5271.  Additionally, as the veteran is 
already receiving the schedular maximum based on limitation 
of motion, an increased rating cannot be assigned under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59.  


Entitlement to a rating in excess of 20 
percent for degenerative joint disease of 
the bilateral hips.

Analysis

The service-connected degenerative joint disease of the 
bilateral hips is currently evaluated as 20 percent disabling 
under Diagnostic Code 5003-5252.  This evaluation was 
assigned based on X-ray evidence of degenerative arthritis 
which showed involvement two or more major or tow or more 
minor joint groups with occasional incapacitating 
exacerbations.  The 20 percent evaluation is the maximum 
assignable under Diagnostic Code 5003.  This Diagnostic Code 
does not allow for a rating in excess of 20 percent.  

An increased rating is not warranted based on limitation of 
motion of the hips under Diagnostic Code 5252.  At the time 
of the June 1999 VA examination, the range of motion of the 
bilateral hips was 95 degrees of flexion.  The Board notes 
the examiner who conducted the June 1999 VA examination 
opined that the veteran's hip complaints were "not really 
very significant."  In December 1999, it was determined that 
the range of motion of the left hip revealed that flexion 
could be accomplished to 120 degrees actively and 125 degrees 
passively and extension was 10 degrees active and 20 degrees 
passive.  The range of motion of the right hip in December 
1999 was 118 degrees of flexion actively and 123 degrees of 
passive flexion and 15 degrees of active extension and 20 
degrees of passive extension.  These ranges of motion to do 
equate to a disability evaluation in excess of 20 percent.  

There is no evidence of the presence of ankylosis of the hip 
which would allow for a rating in excess of 20 percent under 
Diagnostic Code 5250.  Likewise, there is no evidence of the 
presence of a hip flail joint or impairment of the femur 
which would allow for the grant of a rating in excess of 20 
percent under Diagnostic Codes 5254 and 5255.  

The veteran has requested that he be assigned separate 
evaluations for each of his hips.  Neither of the hips, 
however, has demonstrated sufficient impairment of motion to 
warrant a separate compensable evaluation.  As such, the 
assignment of a 20 percent disability evaluation based on X-
ray evidence of the involvement of traumatic arthritis both 
hips with occasional incapacitating excerbations results in 
the greater benefit for the veteran.  

An increased rating is not warranted when the bilateral hip 
disability is evaluated under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  At the time of the December 1999 VA 
examination, it was determined that the bilateral hip 
disability did not result in fatigue, weakness, or lack of 
endurance during range of motion testing and there was no 
heat, redness, abnormal movement or guarding.  There is no 
evidence of record showing that the bilateral hip disability 
produced functional loss due to pain which would warrant an 
increased rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the bilateral hips.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, as an increased rating is not warranted, 
the Board finds that a staged rating is not appropriate.


Entitlement to a rating in excess of 10 
percent for degenerative joint disease of 
the lumbar spine.

Analysis

The degenerative joint disease of the lumbar spine is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5292.  The Board finds an increased rating to 20 percent 
is warranted for the service-connected degenerative joint 
disease of the lumbar spine when the disability is evaluated 
under the provisions of Diagnostic Code 5292 based upon 
limitation of motion of the lumbar spine.  

At the time of the VA examination conducted in June 1999, the 
veteran complained of aching in his spine without radiation.  
Physical examination revealed some tenderness of the lumbar 
spine.  The veteran could forward flex to 55 degrees.  At the 
time of the December 1999 VA examination, the veteran 
reported experiencing pain in his lower back which was worse 
in the morning when getting up.  The pain and stiffness 
decreased with walking around but never completely went away.  
Forward flexion could be accomplished to 45 degrees actively 
and 50 degrees passively.  The veteran's range of motion of 
the lumbar spine actually decreased between June and December 
of 1999.  The Board finds this symptomatology equates to no 
more than moderate limitation of motion of the lumbar spine.  
The veteran has not reported any symptomatology which the 
Board finds equates to severe limitation of motion of his 
spine.  His main complaint is one of stiffness primarily in 
the morning.  

A rating in excess of 20 percent is not warranted for the 
lumbar spine disability when evaluated under any of the other 
potentially applicable Diagnostic Codes.  The veteran is not 
service-connected for intervertebral disc syndrome and there 
is none of the symptomatology of that disorder which has been 
found on examination.  The veteran specifically denied 
experiencing radicular symptoms.  Motor examination of the 
lower extremities was normal.  An increased rating is not 
warranted under Diagnostic Code 5293.  

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  There is no evidence of record of the 
presence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, listing of the whole spine to one side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, or 
abnormal mobility on forced motion.  

A rating in excess of 20 percent is not warranted when the 
lumbar spine disability is evaluated under the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  At the time of the 
December 1999 VA examination, it was determined that the 
lumbar spine disability did not result in fatigue, weakness, 
or lack of endurance during range of motion testing and the 
musculature of the back did not exhibit any signs of atrophy 
or asymmetry.  There is no evidence of record showing that 
the lumbar spine disability produced functional loss due to 
pain which would warrant an increased rating under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

Based on the above, the Board finds the preponderance of the 
evidence supports a grant of a 20 percent disability 
evaluation but no more than a 20 percent disability 
evaluation for degenerative joint disease of the lumbar 
spine.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds, as noted above, that the range of 
motion of the veteran's back had decreased from the time of 
the June 1999 VA examination to the time of the December 1999 
VA examination.  The Board has determined that the clinical 
findings of these two examinations are equivalent to moderate 
limitation of motion of the lumbar spine.  As there is no 
evidence of record showing that the range of motion of the 
veteran's back was greater prior to the June 1999 VA 
examination and, based on the benefit of the doubt, the Board 
finds the service-connected degenerative joint disease of the 
lumbar spine has been productive of moderate limitation of 
motion of the lumbar spine from the time of the grant of 
service connection to the present which warrants a 20 percent 
disability evaluation from that time.  A staged rating is not 
appropriate.  

Extraschedular Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996). The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO has not considered the 
applicability of § 3.321.  However, the Court has held that 
the Board can determine in the first instance that a 
disability does not warrant referral for consideration of an 
extraschedular rating.  Accordingly consideration of this 
question by the Board does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran was hospitalized for his service-connected 
disabilities one time in September 1998.  He was hospitalized 
one additional time for the right total knee replacement in 
August 1999.  The Board finds that the service-connected 
disabilities on appeal have not been manifested by the need 
for frequent hospitalization.  

The veteran has alleged that he was told to stop working due 
to his ankle disability.  According to the veteran's 
application for increased compensation based on 
unemployability, he reported that he last worked in May 1994 
for "E.O.B."  On the application, the veteran indicated 
that PTSD and depression were giving him problems.  An April 
2000 employment statement from EOB of Clark County reveals 
that the veteran was employed from June 1993 to March 1995 as 
a vehicle operator.  It was noted that the reason for the 
veteran's termination of employment was layoff.  There is no 
clinical evidence of record demonstrating that the veteran's 
bilateral ankle disability resulted in marked interference 
with employment.  Recent evidence of record tends to show 
that the veteran is unemployable as a result of his service-
connected PTSD as demonstrated by an October 1999 clinical 
record.  At that time, it was noted that the veteran's PTSD 
resulted in an inability to work.  Since the veteran has not 
shown exceptional factors that would render impractical the 
application of the regular schedular criteria for the issues 
on appeal, referral for consideration of an extraschedular 
rating is not warranted.  

The veteran has been in receipt of a total rating for 
individual unemployability from September 17, 1999.  




Earlier Effective Date Claims

Factual Background

Private medical records dated in April and May of 1994 reveal 
that the veteran complained of spine pain which was the 
result of a fall in April 1994.  An April 1994 X-ray of the 
lumbar spine was interpreted as being normal.  A May l994 
record included a pertinent assessment of traumatic sprain of 
the low back.  A December 1994 record indicates that the 
veteran had trauma to his back and also aggravation of prior 
degenerative arthritis of the ankles as a result of the fall 
in April 1994.  

A January 8, 1995 VA clinical record includes the notation 
that the veteran and his spouse believed the veteran's ankle 
problems were service-connected.  

VA X-rays of the knees were conducted in March 1995.  The 
impression from the examination was possible mild joint 
effusion on the left.  March 1995 X-rays of the ankles were 
interpreted as revealing a combination of acute and chronic 
osteomyelitis in the right ankle and post-traumatic arthritic 
findings in the left ankle.  

VA outpatient treatment records dated in April 1995 include 
an impression of bilateral ankle arthritis.  It was noted 
that the veteran denied fractures in the past but did give a 
history of parachute jumps with the 101st Airborne Division 
for six years.  The veteran reported that he had had the 
ankle pain for many years.  A separate record dated the same 
month included the notation that the veteran had had pain and 
swelling in his ankles since 1968, when the veteran was 
discharged from the military.  It was noted that the veteran 
had been a paratrooper.  

A lay statement from the veteran's spouse was received at the 
RO on April 10, 1995.  The spouse reported that she had known 
the veteran for many years and during that time, he had had 
problems with leg and foot pain, severe headaches, shoulder, 
neck and back pain.  Active duty service or an etiology for 
the alleged pain were not reported.  

The veteran submitted a statement on April 10, 1995.  He 
wrote, "I request to reopen my VA service-connection 
claim."  He reported that his right ankle was service-
connected.  He reported that he had terrible headaches in the 
back of his neck and that he wore an ankle brace.  He also 
alleged exposure to Agent Orange.  

The veteran's representative submitted a May 26, 1995 
memorandum which was received by the RO sometime in May, 
1995.  The representative noted in pertinent part that the 
veteran was requesting service connection for fractures and 
constant swelling of the ankles and knees.  The veteran had 
been receiving treatment at the VA Medical Center located in 
Las Vegas, Nevada since April 1994.  

Associated with the claims files is an August 1995 letter 
from the Chief, Medical Administrative Service, for the VA 
Medical Center located in Las Vegas, Nevada.  The author 
noted that there is a statement in the veteran's medical 
chart from a treating physician which states that the veteran 
was being treated for chronic bilateral ankle pain.  It was 
opined that the ankle pain was due to stress fractures that 
may be causally related to repeat parachute jumps.  The 
letter was not date stamped by VA.  

In an August 1995 statement, the veteran alleged that his 
bilateral ankle disorder was the result of a parachute 
jumping accident which was incurred during active duty.  He 
reported that he did not know at that time that his ankles 
had been broken and that he had not received a separation 
physical from the Army.

In an August 1995 letter from a VA staff physician, it was 
noted that recent X-rays of the bilateral ankles revealed 
chronic and acute osteomyelitis of the right ankle and post-
traumatic arthritis in the left ankle.  None of the findings 
had been caused by recent events.  

A VA examination was conducted on September 20, 1995.  The 
diagnoses were traumatic arthritis of the bilateral ankles 
and chronic osteomyelitis of the right ankle.  

A letter dated October 2, 1995 from A.B.S. M.D. is of record.  
The document was not date stamped by VA.  The doctor reported 
that the veteran had ankle difficulties due to repeated 
injuries.  The impression from the examination was severe 
post-traumatic arthritis with ongoing degenerative changes in 
both ankles.  

By rating decision dated in November 1995, the RO denied in 
pertinent part, service connection for a bilateral ankle 
condition as well as for a bilateral knee condition.  The 
veteran was informed of the denial of service connection and 
of his procedural and appellate rights via correspondence 
from the RO dated in November 1995.  

On March 27, 1996, a statement in support of claim from the 
veteran dated March 14, 1996, was received at the RO.  The 
veteran wrote that he was attaching a statement from a VA 
doctor concerning his "s.c. ankles and knees condition.  As 
requested by DVA."  The attached letter from a VA physician 
noted that the veteran had been seen for severe pain and 
decreased mobility in both his ankles, left being worse than 
right.  X-rays were referenced as revealing old healed ankle 
fractures and post-traumatic degenerative arthritis in both 
ankles.  The physician opined that it was "very possible" 
that these injuries originated from the veteran's previous 
job as a paratrooper.  

In May 1996, the RO wrote to the veteran and informed him 
that it had received his statement in support of claim dated 
March 14, 1996 and further informed him that he was not 
service-connected for either ankle or his knee disabilities.  
The RO informed the veteran of the evidence required to 
substantiate his claims.  The veteran was informed that the 
evidence should be submitted preferably within 60 days and if 
the evidence was not received by VA within one year from the 
date of the letter, benefits to which entitlement is 
established may not be paid for any period prior to the date 
of its receipt.  

In July 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for ankle and knee 
injuries.  The veteran was informed of this decision and of 
his procedural and appellate rights the same month.  

On October 11, 1996, a statement from M.P.M. was associated 
with the claims file.  The author reported that she had known 
the veteran for over thirty years and was close to him when 
he was in the Army in 1967 and 1968.  She reported that the 
veteran was having trouble with his ankles and to her 
knowledge, the veteran had had the problems since he was 
stationed at Fort Campbell, Kentucky with the 101st Airborne 
Division from 1962 to 1965.  Included with the statement was 
a transmittal letter from the veteran's representative which 
included the notation that a claim for benefits was being 
submitted along with the statement from M.P.M.  

In correspondence which was received at the RO on February 
20, 1997, the veteran's representative requested that the 
attached letter from the veteran be accepted as an informal 
claim for all the disabilities mentioned in the veteran's 
letter.  The accompanying letter included references to PTSD, 
high blood pressure, and ankle problems.  

In April 1997, the RO wrote to the veteran and informed him 
that VA had received his claim and informed him of the 
evidence needed to reopen the claim of entitlement to service 
connection, in part, for a bilateral ankle condition.  The 
veteran was informed of his procedural and appellate rights 
at the same time.  

On August 19, 1997, the veteran submitted a statement in 
support of claim reporting that he was submitting medical 
evidence to support an increase in his PTSD evaluation.  
Accompanying the statement were letters from VA personnel 
attesting to problems the veteran had with his PTSD.  

In a VA clinical record dated September 17, 1997, it was 
noted that the veteran reported that the pains he experienced 
in his ankles and knees was the result of active duty.  

On October 10, 1997, the veteran submitted a statement in 
support of claim wherein he indicated that he was claiming 
service connection, in part, for a left leg and knee 
conditions.  

A VA examination was conducted in January 1998.  At that 
time, the veteran reported that he injured his ankles 
parachuting.  He also reported he injured his left knee 
parachuting.  He indicated that he had pain in his bilateral 
hips which he opined was due to the parachute jumps also.  
The pertinent diagnosis was degenerative arthritis of the 
bilateral ankles.  X-rays of the knees and hips were 
interpreted as being normal.  X-rays of the right and left 
ankles revealed moderate degenerative changes.  

By rating decision dated in April 1998, the RO found that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
ankle disorder.  The veteran was informed of the April 1998 
rating decision and of his procedural and appellate rights in 
May 1998.  

An August 14, 1998 VA clinical record includes the notation 
that the veteran had chronic bilateral ankle pain.  It was 
opined that the ankle pain was due to stress fractures and 
that the stress fractures may be causally related to repeated 
parachute jumps.  

Correspondence from the veteran to the Secretary of VA dated 
August 23, 1998, is of record.  The veteran reported that he 
was seeking "fair compensation for [his] ankles and knees."  

The veteran was hospitalized at a VA facility from September 
to October 1998.  The reason for admission was swelling and 
painful joints.  It was noted the veteran had a history of 
gouty arthritis which usually affected the right knee and 
right ankle as well as the left ankle.  The pertinent final 
discharge diagnoses were severe polyathralgia of multiple 
joints with effusion involving the knees, and ankles, 
secondary to gout and pseudogout and history of fractured 
ankle with severe pain.  

On October 30, 1998, the veteran submitted a statement in 
support of claim indicating that he desired to establish 
service connection for a bilateral ankle condition, for a 
bilateral knee condition and for hip and lumbar degenerative 
joint disease.  Submitted at the same time was an October 5, 
1998 statement from the Acting Chief, Medical Administration 
Service for the VA Medical Center located in Las Vegas.  The 
author reported that the veteran's medical chart revealed 
that he had a swollen ankle "as a direct result of his many 
years as a paratrooper with multiple jumps.  This is also 
causing knee, hip and lumbar degenerative joint disease."  

In September 1999, the RO granted service connection for 
degenerative joint disease of the lumbar spine, bilateral 
hips, bilateral ankles and bilateral knees.  The RO assigned 
a 10 percent evaluation for the lumbar spine disability and 
determined that the effective date of the award should be 
October 30, 1998 which was the date of receipt of the claim.  
The RO assigned a 20 percent evaluation for the bilateral hip 
disability and determined that the effective date of the 
award should be October 30, 1998 which was the date of 
receipt of the claim.  The RO assigned a 20 percent 
evaluation for the bilateral ankle disability and determined 
that the effective date of the award should be August 23, 
1998 which was the date of receipt of the reopened claim.  
The RO assigned a 20 percent evaluation for the bilateral 
knee disability and determined that the effective date of the 
award should be August 19, 1997 which was the date of receipt 
of the reopened claim.  

At the February 2000 RO hearing the veteran testified that he 
filed a claim for service connection for his knees in 1995.  
He requested an effective date of April 10, 1995, for grants 
of service connection.  The veteran's spouse testified that 
all the proper papers were filled out in 1995 and that the 
veteran's representative at that time faxed the claims to the 
RO.  The veteran further testified that a letter was 
submitted on his behalf in 1995, which reported his symptoms.  
The claim would have been submitted some time after April 10, 
1995.  

Initial Consideration for the effective date claims

The appellant was notified in the November 1999 statement of 
the case and in the August 2000 supplemental statement of the 
case of the criteria used to evaluate claims for earlier 
effective dates.  That is the key issue in this case.  The 
Board concludes the discussions in the statement of the case 
and the supplemental statement of the case sent to the 
veteran informed him of the information and evidence needed 
to substantiate this claims and complied with VA's 
notification requirements.  The veteran was also provided a 
hearing in which to provide oral evidence in support of his 
claims.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any evidence that 
has not been obtained that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  The 
RO requested all relevant treatment records identified by the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran regarding the claims for 
earlier effective dates.  Further development and further 
expending of VA's resources is not warranted.  

Effective Date Legal Criteria

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000). 

Once a veteran's claim has been finally denied by the RO, he 
may reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156 (2000).  VA regulation governing the 
effective date of claims reopened based on new and material 
evidence provides that the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(q)(1)(ii), (r) (2000) (providing that the 
effective date for a grant based on new and material evidence 
received after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later).

Applicable statutory and regulatory provisions state that VA 
may be required to act on informal claims for benefits.  38  
U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2000).  An informal claim is defined as any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant or his duly authorized representative.  However, an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2000).  

In addition, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason the service connected disability is 
not compensable in degree, receipt of a report of examination 
or hospitalization by VA or by uniformed services will be  
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b) (2000).

Entitlement to an effective date, prior 
to August 19, 1997, for the grant of 
service connection for degenerative joint 
disease of the knees.

Analysis

The record reveals that service connection for bilateral knee 
disorders was denied in November 1995 and in July 1996 the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran was informed of 
these rating decisions and of his procedural and appellate 
rights the same month the decisions were issued.  The veteran 
did not appeal these rating decisions.  The RO's November 
1995 rating decision became final in November 1996 and the 
July 1996 rating decision became final in July 1997.  The 
veteran could not be awarded an effective date prior to these 
final decisions.  See Lalonde v. West, 12 Vet App 377 (1999).

Focusing on the complete evidence of record, it follows that 
service connection for a bilateral knee disorder may not be 
granted earlier than the receipt of the veteran's claim after 
the last final disallowance.  The date of receipt of the 
veteran's claim following the final disallowance was actually 
October 10, 1997.  This is the first communication from the 
veteran indicating an intent to re-apply for benefits related 
to his knees.  The Board was unable to find any communication 
from the veteran prior to that date but subsequent to the 
July 1996 rating decision which was a formal claim for 
service connection for a bilateral knee disorder or which 
could be construed as an informal claim for the disorder.  
The RO assigned the effective date of August 19, 1997 for the 
grant of service connection for the bilateral knee disorder.  
A review of the claims files reveals however, that the August 
19, 1997 communication from the veteran which was relied on 
by the RO in determining the effective date only pertained to 
a claim of entitlement to service connection for PTSD.  The 
veteran was actually assigned an effective date for service 
connection for his bilateral knee disability prior to the 
time he was entitled to it.  That issue, however, is not 
currently before the Board. 

The claim was denied in November 1995 and July 1996 as there 
was no evidence demonstrating that the disability was 
incurred in or aggravated by active duty.  The provisions of 
38 C.F.R. § 3.156(b) (2000) state, in pertinent part: claim.  
Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service- connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen...(1) report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services.  In the instant case, none of the VA 
examinations or the clinical records could be considered an 
"informal claim" for service connection for degenerative 
joint disease of the bilateral knees under 38 C.F.R. § 
3.157(b), since an informal claim for pension or compensation 
had not been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  Thus the provisions 
of 38 C.F.R. § 3.157(b) do not operate to provide an informal 
claim which was received prior to August 19, 1997.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra).


Entitlement to an effective date, prior 
to August 23, 1998, for the grant of 
service connection for degenerative joint 
disease of the bilateral ankles.

Analysis

The record reveals that service connection for bilateral 
ankle disorders was denied in November 1995 and in July 1996 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran was informed of 
these rating decisions and of his procedural and appellate 
rights the same month the decisions were issued.  As the 
veteran did not file a notice of disagreement within a year 
of either of the decisions, they became final.  The veteran 
could not be awarded an effective date prior to these final 
decisions.  See Lalonde v. West, 12 Vet App 377 (1999).

The RO assigned an effective date of August 23, 1998.  This 
was the date of receipt of the veteran's claim following the 
final disallowance assigned by the RO was August 23, 1998.  
This was the date of receipt of a letter the veteran wrote to 
the Secretary of VA wherein he specifically indicated he 
desired to be compensated for his ankles.  This is the first 
communication from the veteran indicating an intent to re-
apply for benefits related to his ankles.  The Board is 
unable to find any communication from the veteran prior to 
that date but subsequent to the July 1996 rating decision 
which was a formal claim for service connection for a 
bilateral ankle disorder or which could be construed as an 
informal claim for the disorder.  

This claim was denied in November 1995 and July 1996 as there 
was no evidence demonstrating that the disability was 
incurred in or aggravated by active duty.  In the instant 
case, none of the VA examinations or the clinical records 
could be considered an "informal claim" for service 
connection for degenerative joint disease of the bilateral 
ankles under 38 C.F.R. § 3.157(b), since an informal claim 
for pension or compensation had not been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
Thus the provisions of 38 C.F.R. § 3.157(b) do not operate to 
provide an informal claim which was received prior to August 
23, 1998.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra).

Entitlement to an effective date, prior 
to October 30, 1998, for the grant of 
service connection for degenerative joint 
disease of the bilateral hips and for 
degenerative joint disease of the lumbar 
spine.

Analysis

The evidence of record demonstrates that the first claim of 
entitlement to service connection for a bilateral hip 
disorder and for a lumbar spine disorder was received at the 
RO on October 30, 1998.  Nothing had been submitted by the 
veteran prior to that time which could be construed as either 
a formal or informal claim for those disabilities.  The 
evidence of record further demonstrates that October 30, 1998 
was also the date entitlement to service connection for a 
bilateral hip disorder.  That is the first time that 
competent evidence was associated with the claims files 
linking a bilateral hip disorder to active duty.  The RO was 
correct in assigning October 30, 1998 as the effective date 
for the grants of service connection for degenerative joint 
disease of the bilateral hips and for degenerative joint 
disease of the lumbar spine.  

In short, there is no evidence whatsoever of a claim for 
service connection for a bilateral hip disorder or for a 
lumbar spine disorder prior to October 30, 1998, and 
entitlement to an effective date prior to October 30, 1998, 
is not established.  38 U.S.C.A. § 5110;  38 C.F.R. § 3.400.  
To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claims should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hypertension, 
the appeal is reopened.  

Entitlement to a rating in excess of 10 percent for the 
residuals scar of a gunshot wound to the left thigh, is 
denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of a total knee replacement of the right knee, is denied.  

Entitlement to a rating in excess of 10 percent for a left 
knee disability, is denied.  

Entitlement to a 20 percent evaluation from August 23, 1998 
for left ankle degenerative joint disease is granted, subject 
to the laws and regulations pertaining to cash awards.  

Entitlement to a 20 percent evaluation from August 23, 1998 
for right ankle degenerative joint disease is granted, 
subject to the laws and regulations pertaining to cash 
awards.  

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the bilateral hips, is denied.  

Entitlement to a 20 percent evaluation from October 30, 1998 
for degenerative joint disease of the lumbar spine is 
granted, subject to the laws and regulations pertaining to 
cash awards.  

Entitlement to an effective date, prior to August 19, 1997, 
for the grant of service connection for degenerative joint 
disease of the bilateral knees, is denied.  

Entitlement to an effective date, prior to August 23, 1998, 
for the grant of service connection for degenerative joint 
disease of the bilateral ankles, is denied.  

Entitlement to an effective date, prior to October 30, 1998, 
for the grant of service connection for degenerative joint 
disease of the bilateral hips, is denied.  

Entitlement to an effective date, prior to October 30, 1998, 
for the grant of service connection for degenerative joint 
disease of the lumbar spine, is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

As noted above, the Board has found that the veteran has 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for hypertension.  The 
veteran has claimed that he currently has hypertension as a 
result of his service-connected PTSD.  There is competent 
evidence of record demonstrating that the veteran currently 
has hypertension.  VA has not obtained an opinion as to the 
etiology of the hypertension.  Additionally, the Board notes 
that on correspondence dated which was received at the RO in 
November 1997, the veteran reported that he had received 
treatment for hypertension from the VA Medical Center located 
in Atlanta, Georgia in 1968, that he had been receiving 
continuous treatment at the VA Medical Center in Las Vegas, 
Nevada from 1972 to 1982, at Southwest Medical from 1982 to 
1992 at the VA Medical Center in Las Vegas, Nevada from 1992 
to the present.  It does not appear to the Board that all 
this evidence has been obtained and associated with the 
claims files.  

The veteran has also claimed entitlement to service 
connection for impotency claimed as secondary to medication 
he was receiving.  There is competent evidence of the 
presence of impotency.  VA has not obtained an opinion as to 
the etiology of the impotency.  

The veteran has claimed entitlement to a rating in excess of 
10 percent for residuals of a gunshot wound to the left hand.  
The last time the disability was evaluated for compensation 
and pension purposes was in January 1998.  At that time, the 
veteran complained of occasional discomfort in the left hand 
when gripping things.  In December 2000, the veteran's 
representative argued that an increased rating is warranted 
for the residuals of the gunshot wound to the left hand as 
the veteran was experiencing severe limitation of motion in 
his left hand.  The Board has interpreted the 
representative's statement as indicating that the left hand 
has had an increase in symptomatology.  The United States 
Court of Veterans Appeals (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the issues of entitlement to service connection 
for impotency claimed as secondary to medication, service 
connection for hypertensive heart disease and entitlement to 
a rating in excess of 10 percent for residuals of a gunshot 
wound to the left hand are remanded for the following 
development

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hypertension, 
impotency and/or the gunshot wound to the 
left hand.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should arrange for an 
appropriate examination of the veteran to 
determine the nature and extent of the 
residuals of the gunshot wound to the 
left hand.  The examiner must review the 
claims files including this remand prior 
to completion of the examination report.  
Any further indicated special studies 
should be accomplished.  Any opinions 
should be accompanied by a complete 
rationale.

3.  The RO should arrange for an 
appropriate examination of the veteran to 
determine the extent and etiology of any 
hypertension and impotency found on 
examination.  The examiner must review 
the claims files including this remand 
prior to completion of the examination 
report.  Any further indicated special 
studies should be accomplished.  The 
examiner must express an opinion as to it 
is as likely as not that the veteran 
currently has hypertension as a result of 
active duty or due to his service-
connected PTSD.  The examiner must also 
express an opinion as to whether it is as 
likely as not that any impotency found on 
examination is due to medication the 
veteran is taking for his service-
connected disabilities.  Any opinions 
should be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

6.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issues 
of entitlement to service connection for 
hypertension and entitlement to a rating 
in excess of 10 percent for residuals of 
a gunshot wound to the left hand.  


If any benefit requested for which an appeal has been 
perfected remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case that 
includes all evidence received since the last supplemental 
statement of the case.  The veteran and his representative 
should then be given the opportunity to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 


